Case 1:19-cv-00637-WES-PAS Document 48 Filed 03/29/21 Page 1 of 2 PageID #: 2756



                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

 ______________________________
                               )
 C.S., et al.,                 )
                               )
           Plaintiffs,         )
                               )
      v.                       )                  C.A. No. 19-637 WES
                               )
 JOHNSTON SCHOOL DEPARTMENT,   )
                               )
           Defendant.          )
 ______________________________)

                                      ORDER

        On March 9, 2021, Magistrate Judge Patricia A. Sullivan issued

 a     Report   and   Recommendation     (“R.&R.”),      ECF   No.    47,     which

 recommended that Plaintiffs’ Motion for Summary Judgment, ECF No.

 36,    be   denied   and   that   Defendant’s   Cross    Motion     for    Summary

 Judgment, ECF No. 42, be granted.            Specifically, Judge Sullivan

 found that the Hearing Officer had made “no errors of law” in

 reaching his decision as to an appropriate offering of a sixth-

 grade program, and that “his factual findings are amply supported

 by a preponderance of the evidence . . . .”                       See R.&R. 2.

 Plaintiffs have not filed any objection to the R.&R.                        After

 reviewing the relevant papers, the Court ACCEPTS the R.&R. and

 ADOPTS the recommendations and reasoning set forth therein.
Case 1:19-cv-00637-WES-PAS Document 48 Filed 03/29/21 Page 2 of 2 PageID #: 2757



       Accordingly, Plaintiffs’ Motion for Summary Judgment, ECF No.

 36, is DENIED and Defendant’s Cross Motion for Summary Judgment,

 ECF No. 42, is GRANTED.



 IT IS SO ORDERED.




 William E. Smith
 District Judge
 Date: March 29, 2021




                                       2
